         Case 1:11-cr-00487-RJS Document 169 Filed 09/29/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA


        -v-
                                                               No. 11-cr-487 (RJS)
                                                                    ORDER
 JOHN JOHNSON,

                               Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

       As indicated in the Court’s prior order, the United States Court of Appeals for the Second

Circuit granted Defendant John Johnson leave to file a second or successive petition for writ of

habeas corpus under 28 U.S.C. § 2255(h). (Doc. No. 167.) After considering the factors set forth

in Hodge v. Police Officers, 802 F.3d 58, 61–62 (2d Cir. 1986), the Court determined that the

appointment of counsel for Johnson was warranted. (Id.) Since then, Jeffrey G. Pittell has filed a

notice of appearance on behalf of Johnson. (Doc. No. 168.) The Court previously indicated that

it would “set a date by which Johnson’s counseled habeas submission shall be due” following

Mr. Pittell’s notice of appearance. (Doc. No. 167.) But, as made clear by Johnson’s motion for

leave to file a second or successive petition, his petition appears to turn on whether attempted

Hobbs Act robbery qualifies as a crime of violence under United States v. Davis, 139 S. Ct. 2319

(2019) and United States v. Barrett, 937 F.3d 126 (2d Cir. 2019). That question was presented to

the Second Circuit in United States v. McCoy, No. 17-3515(L), which was argued on October 23,

2019. Accordingly, Johnson should file his counseled submission, if he determines that such a
          Case 1:11-cr-00487-RJS Document 169 Filed 09/29/20 Page 2 of 2




submission is still necessary, within thirty days after the Second Circuit’s McCoy decision is

issued.

SO ORDERED.

Dated:        September 29, 2020
              New York, New York


                                                  RICHARD J. SULLIVAN
                                                  UNITED STATES CIRCUIT JUDGE
                                                  Sitting by Designation




                                              2
